McCay, J.
1. Whilst we admit that the Western and Atlantic Bail-road is, by its Superintendent, authorized to bind the State in all matters pertinent to its business as a railroad, yet we *645have great doubts if it was ever contemplated that the Superintendent should have the right to undertake to carry freight or passengers beyond'the line of the road. It might present an awkward question of State rights if such a practice were common. So great a corporation as the State of Georgia might be a very dangerous rival among common-carriers, if such a general power were recognized. For this reason, as well as from the want of any express power to so bind the State, we have great doubts if the Superintendent could make such a contract, and we are not disposed to impose such an one, in the absence of an express undertaking, to that effect.
But I do not put my judgment upon this ground alone. Although the current of common law authority is pretty decided, that the receipt of goods, destined for a point beyond its line, by a railroad company, charges the company with the duty of delivering the goods at the point of destination, notwithstanding the company’s road may not extend so far, (See 3 English Law and Equity Reports, 497; 18 English Law and Equity Reports, 553, 557), yet it cannot be denied that this is a very unusual exception to the general charters. A railroad company is almost always chartered for the construction of and to build and use a road within defined limits; and it cannot, ordinarily, exercise its franchises beyond those limits. Its character as a common-carrier is incident to its charter and its business, and it is an anomaly that it can, even by positive contract, undertake to carry goods beyond its line.
This Court, in ............ vs............., held that the Macon and Western Railroad could not run a line of wagons to transport goods from its depot to the depot of the Central Railroad, a distance of not more than a mile. So that it is, as I have said, rather an anomaly, that though a railroad company cannot do this by its own wagons, it may undertake to carry goods any distance. Yet this is the current of authority: Redfield on Railways, 282; 8 Cowen, 223; 10 *646Rich., 382. The case in 22d New York Reports, 258, goes upon the ground of estoppel. It admits that the contract is illegal, but it having been expressly made and acted upon, the Court held the company bound on its contract, on the principles of estoppel; though Selden, Judge, denied even this, and concurred in the judgment on the ground that, though the contract was illegal, the company had committed a tort, in carelessly carrying the plaintiff, by which he was damaged.
But though this is the current of authorities at common law, it is clear to me that our Code, section 2058, alters this rule, so far at least as relates to that implied contract, which is raised by the mere receipt of goods destined to a point bepoud the terminus of the receiving road. That section is in these words: “ Where there are several connecting railroads, under different companies, and the goods are intended to be transported over more than one railroad, each company shall be responsible only to its own terminus, and until the delivery to the connecting road; the last company which has received the goods as ‘ in good order ’ shall be responsible to the consignee for any damage, open or concealed, done to the goods, and such companies shall settle among themselves the question of the ultimate liability.”
2. Perhaps if a company were to make an express contract to carry goods beyond its line, this section might not excuse it from a loss on a connecting road, but clearly, if nothing appear but that it was “ intended the goods should be transported over different roads ” each company is “ liable only to its own terminus, and until the delivery to the connecting road.”
What more appears here ? The most that is proven is that these goods were to be transported to New York over several specified roads; nothing was said as to who should be responsible in case of loss or damage. Nor is there any special contract of the Western and Atlantic Railroad to do the transportation over the whole route. At common' law such *647an undertaking would be implied from the mere receipt of the goods by the Western and Atlantic Railroad as a common-carrier. But, if section 2058 of the Code means anything, it must mean that such an implied contract does not arise in this State. The common law reasons thus: “You are a common-carrier; you have received these goods, openly destined for a distant point; you have not limited your obligation ; the law implies that you have undertaken to carry them to the point they are intended to be transported to.” This section says directly the contrary, and declares that when goods are intended to be transported over more than one road, each company shall be responsible only to its own terminus, and until delivery to the next road.”
3. What is there in the evidence in this record to indicate any special contract, any undertaking by the Western and Atlantic Railroad, that it undertook to transport this cotton to New York. The plaintiff says the goods were delivered for transportation to New York. It is a fact, too, that the receipt says consigned to New York, but is this any more than is covered by the words of the statute, “ if the goods are intended to be transported over different roads.” We think not. It will be noticed, too, that the case provided for by this section of the Code, is clearly a case where the roads are each chargeable beyond their line. Ordinarily, a railroad only transports goods to its own depot, and there holds them until called for. If goods are sent from Atlanta to Chattanooga, the road transports them to its depot at Chattanooga, and holds them till called for. But when goods are intended to be transported over more than one road, the receiving road is bound to “deliver” them to the connecting road on the line. Very clearly the very case here before, us is contemplated, to-wit: when it is distinctly understood that the thing is to be transported over several roads. The agent, it is true, says this was a through contract, but he defines what he means by this. He says there was an agreement between the roads, that through freight should go over each *648road at a lower rate than ordinary freight; and this, he says, was all he means by a through freight contract.
Upon the whole, we are clear here was no evidence of any express undertaking by the Western and Atlantic Railroad to carry this cotton to New York. All that can be said is, that it was understood that it should be transported over several connecting roads to New York. In such cases, the Code provides that each road is only liable over its own road, and until delivery to the next road. There was nothing in the evidence to justify the charge, as to the liability of the road, on a special contract. There was, in fact, no special contract, except as to the rate of freight. The goods were received, consigned to New York, to be transported over several defined roads to New York, and the only obligation upon the Western and Atlantic Railroad, beyond its terminus, that could arise, would be the obligation, implied by the common law, that the receipt of goods, destined for a distant point, raises an implied obligation in the carrier to deliver them at that point. But as we have seen, our Code changes that rule, and holds each company liable only for the delivery to the next road.
The question of public policy, raised on the argument, can have no force against the express words of the statute. But it seems to us that the policy is with the statute and with the construction we give to it. It may be very convenient for one of our citizens, who ships goods, in ease of loss or damage, to sue the road to which he delivered them, and thus obtain his redress at home. But it must be remembered that the people of this State are also large shippers, from other points here, and in case of a loss on one of our roads, it is a great public convenience to have the right to seek redress here, and not be driven to sue in New York, or Kentucky, or Tennessee, or other place of shipment. Each road receipts to its connecting road for goods, and the statute holds each road until it produces a receipt, in “ good order,” from the next road. Through freights, without stoppage, without in*649termediate consignees, and without change of bulk, are a great public good, and we think public policy lies in encouraging the practice, rather than discouraging it by holding the receiving road liable for losses beyond its terminus.
Judgment reversed.